NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DIANDREW CLARKSON,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1582
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

David J. Joffe of Joffe Law, P.A.,
Ft. Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.